 

   
   

Weer nba aa

4
“4

JF paps tn tarmac a Lo aA
AN er hae a es RE ster

USDC SDNY
{ DOCUMENT
BLECTRUMICALLY FILED |!
DOC #:

Sh ded nrg

DATE PILED: ed! 26-20.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JARMAAL MCLEOD,

SF enema

 

 

Petitioner,
No. 17 Civ. 8212 (LAP)

“against-
ORDER

 

UNITED STATES OF AMERICA,

Respondent.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
The Court is in receipt of Petitioner Jarmaal McLeod’s letter
requesting an extension of time to reply to the Government’s
opposition to his Section 2255 motion. (See dkt. no. 65.) That
request is GRANTED. Mr. Mcheod’s time to respond to the
Government is extended for 30 days until March 27, 2020.
Because the Court has granted Mr. McLeod numerous extensions
since July 2019, {(dkt. nos. 55, 58, 61, 64), this will be his
final extension. Mr. McLeod is informed that no action can take
place in his case until his papers are in or he defaults in
filing. The Clerk of the Court is instructed to mail to Mr.
McLeod a copy of this order and a copy of the docket sheet.

SO ORDERED.

Dated: New York, New York
February 26, 2020

 

 

LORETTA A. PRESKA
Senior United States District Judge

 
